 



Exhibit 10
AIRCRAFT TIME SHARING AGREEMENT
     This Agreement is made, effective as of May 14, 2007, by and between
ConocoPhillips, a corporation organized under the laws of the State of Delaware,
with principal offices in Houston, Texas (hereinafter referred to as
“Sub-Lessor”), and J. J. Mulva (an individual) with an address of 600 North
Dairy Ashford Road, Houston, TX 77079 (hereinafter referred to as “Sub-Lessee”)
;
RECITALS
     WHEREAS, Sub-Lessor is the lessee of the Aircraft identified in the “Truth
in Leasing” Section at the end of this Agreement (“Aircraft”);
     WHEREAS, Sub-Lessee is an employee of Sub-Lessor who is required to use
said Aircraft from time-to-time, including, pursuant to the Sub-Lessor’s
existing Comprehensive Security Program, for non-business use;
     WHEREAS, Sub-Lessor employs a fully qualified flight crew to operate the
Aircraft; and
     WHEREAS, Sub-Lessor and Sub-Lessee desire to lease said Aircraft with
flight crew on a non-exclusive time sharing basis as defined in Section 91.501
(c) (1) of the Federal Aviation Regulations (“FAR”);
     The parties agree as follows:
     1. Sub-Lessor agrees to lease the Aircraft to Sub-Lessee pursuant to the
provisions of FAR 91.501 (c) (1) and to provide a fully qualified flight crew
for all operations. This Agreement shall commence on the date that it is signed
and continue for one year after said date. Thereafter, this Agreement shall be
automatically renewed on a month to month basis, unless sooner terminated by
either party as hereinafter provided. Either party may at any time terminate
Page 1 of 9

 



--------------------------------------------------------------------------------



 



this Agreement upon thirty (30) days written notice to the other party,
delivered personally or by certified mail, return receipt requested, at the
address for said other party as set forth above.
     2. Sub-Lessee shall pay Sub-Lessor for each flight conducted under this
Agreement in accordance with Sub-Lessor’s established company policies, although
any policy or any change to any policy setting amounts or rates of such payment
shall not be effective as to Sub-Lessee unless Sub-Lessee shall have also
approved it, and furthermore that any payment by Sub-Lessee shall not exceed the
actual expenses of each specific flight as authorized by FAR Part 91.501 (d).
These expenses include:

  (a)   Fuel, oil, lubricants, and other additives;     (b)   Travel expenses of
the crew, including food, lodging and ground transportation;     (c)   Hangar
and tie down costs away from the Aircraft’s base of operation;     (d)  
Insurance obtained for the specific flight;     (e)   Landing fees, airport
taxes and similar assessments (including, but not limited to Federal Excise
Taxes);     (f)   Customs, foreign permit, and similar fees directly related to
the flight;     (g)   In-flight food and beverages;     (h)   Passenger ground
transportation;     (i)   Flight planning and weather contract services; and    
(j)   An additional charge equal to 100% of the expenses listed in subparagraph

  (a)   of this paragraph.

Page 2 of 9

 



--------------------------------------------------------------------------------



 



     3. Sub-Lessor will pay all expenses related to the operation of the
Aircraft when incurred, and will provide an invoice and bill Sub-Lessee as
enumerated in paragraph 2 above as soon as administratively practical for each
flight conducted under this Agreement. Sub-Lessee shall reimburse Sub-Lessor
within fifteen (15) days of receipt of the invoice and bill. Notwithstanding any
other provision of this Agreement, Sub-Lessor may impute income to Sub-Lessee in
accordance with IRS requirements and procedures.
     4. Sub-Lessee will provide Sub-Lessor with requests for flight time and
proposed flight schedules as far in advance of any given flight as practical.
Requests for flight time shall be in a form, whether written or oral, mutually
convenient to, and agreed upon by the parties. In addition to the proposed
schedules and flight times Sub-Lessee shall provide at least the following
information for each proposed flight at some time prior to scheduled departure
as required by the Sub-Lessor or Sub-Lessor’s flight crew:

  (a)   proposed departure point;     (b)   destination;     (c)   date and time
of flight;     (d)   the number of anticipated passengers;     (e)   the nature
and extent of luggage and/or cargo to be carried;     (f)   the date and time of
return flight, if any; and     (g)   any other information concerning the
proposed flight that may be pertinent or required by Sub-Lessor or Sub-Lessor’s
flight crew.

Page 3 of 9



--------------------------------------------------------------------------------



 



     5. Sub-Lessor shall have final authority over the scheduling of the
Aircraft, provided, however, that Sub-Lessor will use its best efforts to
accommodate Sub-Lessee’s needs and to avoid conflicts in scheduling.
     6. Sub-Lessor shall be solely responsible for securing maintenance,
preventive maintenance and required or otherwise necessary inspections on the
Aircraft, and shall take such requirements into account in scheduling the
Aircraft. No period of maintenance, preventative maintenance or inspection shall
be delayed or postponed for the purpose of scheduling the Aircraft, unless said
maintenance or inspection can be safely conducted at a later time in compliance
with all applicable laws and regulations, and within the sound discretion of the
pilot in command. The pilot in command shall have final and complete authority
to cancel any flight for any reason or condition which in his judgement would
compromise the safety of the flight.
     7. Sub-Lessor shall employ, pay for and provide to Sub-Lessee a qualified
flight crew for each flight undertaken under this Agreement.
     8. In accordance with applicable Federal Aviation Regulations, the
qualified flight crew provided by Sub-Lessor will exercise all of its duties and
responsibilities in regard to the safety of each flight conducted hereunder.
Sub-Lessee specifically agrees that the flight crew, in its sole discretion, may
terminate any flight, refuse to commence any flight, or take other action which
in the considered judgment of the pilot in command is necessitated by
considerations of safety. No such action of the pilot in command shall create or
support any liability for loss, injury, damage or delay to Sub-Lessee or any
other person. The parties further agree that Sub-Lessor shall not be liable for
delay or failure to furnish the Aircraft and crew pursuant to this
Page 4 of 9

 



--------------------------------------------------------------------------------



 



Agreement when such failure is caused by government regulation or authority,
mechanical difficulty, war, civil commotion, strikes or labor disputes, weather
conditions, or acts of God.
     9. At all times during the term of this Lease, Sub-Lessor shall cause to be
carried and maintained, at Sub-Lessor’s cost and expense, third party aircraft
liability insurance or self-insurance including, passenger legal liability
insurance, property damage liability insurance, and medical expense insurance in
the amounts set forth below:

     
Combined Liability Coverage for Bodily Injury and Property Damage Including
Passengers -
   
Each Occurrence
  $100,000,000 any one occurrence
 
   
Third Party War Risks Liability
  $50,000,000 any one occurrence
 
   
Medical Expense Coverage -
Each Person
  $50,000 per person (including crew)

     Sub-Lessor shall also bear the cost of paying any deductible amount on any
policy of insurance in the event of a claim or loss.
     Any policies of insurance carried in accordance with this Lease: (i) shall
name Sub-Lessee as an additional insured; and (ii) shall contain a waiver by the
underwriter thereof of any right of subrogation against Sub-Lessee. Each
liability policy shall be primary without right of contribution from any other
insurance which is carried by Sub-Lessee or Sub-Lessor and shall expressly
provide that all of the provisions thereof, except the limits of liability,
shall operate in the same manner as if there were a separate policy covering
each insured.
     Sub-Lessor shall submit this Lease for approval to the insurance carrier
for each policy of insurance on the Aircraft. Sub-Lessor shall arrange for a
Certificate of Insurance evidencing
Page 5 of 9

 



--------------------------------------------------------------------------------



 



appropriate coverage as to the Aircraft and the satisfaction of the requirements
set forth above to be given by its insurance carriers to Sub-Lessee.
     10. Sub-Lessee warrants that:
          (a) it will use the Aircraft for and on account of its own use only,
and will not use the Aircraft for the purpose of providing transportation of
passengers or cargo in air commerce for compensation or hire;
          (b) it shall refrain from incurring any mechanics’ or other lien in
connection with inspection, preventative maintenance, maintenance or storage of
the Aircraft, whether permissible or impermissible under this Agreement, nor
shall there be any attempt by any party hereto to convey, mortgage, assign,
lease or any way alienate the Aircraft or create any kind of lien or security
interest involving the Aircraft or do anything or take any action that might
mature into such a lien; and
          (c) during the term of this Agreement, it will abide by and conform to
all such laws, governmental and airport orders, rules and regulations, as shall
from time to time be in effect relating in any way to the operation and use of
the Aircraft by a timesharing Sub-Lessee.
     11. For purposes of this Agreement, the permanent base of operation of the
Aircraft shall be George Bush Intercontinental/Houston Airport (KIAH).
     12. Neither this Agreement nor any party’s interest herein shall be
assignable to any other party whatsoever. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, their heirs, representatives
and successors.
Page 6 of 9

 



--------------------------------------------------------------------------------



 



     13. Sub-Lessor and Sub-Lessee agree with respect to the following
indemnification provisions:
          (a) Sub-Lessor hereby indemnifies Sub-Lessee and agrees to hold
harmless Sub-Lessee from and against any liabilities, obligations, losses
(excluding loss of anticipated profits), damages, claims, actions, suits, costs,
expenses and disbursements (“Losses”) imposed on, incurred by or asserted
against Sub-Lessee arising out of or resulting from the ownership, lease,
maintenance, repair, possession, use, operation, condition, or other disposition
or application of the Aircraft. Sub-Lessor’s obligation to indemnify Sub-Lessee
under this Section 13 shall not, however, extend to any Loss (i) resulting from
the willful misconduct or gross negligence of Sub-Lessee, (ii) to the extent
such Loss is a direct result of any failure of Sub-Lessee to comply with any
covenants required to be performed or observed by him under this Agreement, or
(iii) to the extent such Loss is a direct result of any breach by Sub-Lessee of
any of Sub-Lessee’s warranties or representations contained in this Agreement.
          (b) Sub-Lessee hereby indemnifies Sub-Lessor and agrees to hold
harmless Sub-Lessor from and against any Losses imposed on, incurred by or
asserted against Sub-Lessor (i) arising out of or resulting from the willful
misconduct or gross negligence of Sub-Lessee, (ii) to the extent such Loss is a
direct result of any failure of Sub-Lessee to comply with any covenants required
to be performed or observed by him, or (iii) to the extent such Loss is a direct
result of any breach by Sub-Lessee of any of Sub-Lessee’s warranties or
representations contained in this Agreement.
          (c) Losses shall be determined after taking into account the available
proceeds of any applicable insurance policies.
Page 7 of 9

 



--------------------------------------------------------------------------------



 



       
 
 14.   TRUTH IN LEASING STATEMENT  
 
 THE AIRCRAFT THAT SUB-LESSOR MAY PROVIDE UNDER THIS AGREEMENT ARE:

          FAA REGISTRATION #   SERIAL #   YEAR/MAKE/MODEL
N661CP
  5104   2006 GULFSTREAM GV-SP (G550)
N662CP
  5107   2006 GULFSTREAM GV-SP (G550)
N663CP
  4044   2006 GULFSTREAM GIV-X (G450)
N664CP
  4047   2006 GULFSTREAM GIV-X (G450)
N665CP
  4049   2006 GULFSTREAM GIV-X (G450)

     THE AIRCRAFT HAVE BEEN MAINTAINED AND INSPECTED UNDER FAR PART 91 DURING
THE 12 MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT. THE AIRCRAFT WILL BE
MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR OPERATIONS TO BE CONDUCTED UNDER
THIS LEASE. DURING THE DURATION OF THIS LEASE, SUB-LESSOR, WITH AN ADDRESS OF
600 NORTH DAIRY ASHFORD ROAD, HOUSTON, TX 77079, IS CONSIDERED RESPONSIBLE FOR
OPERATIONAL CONTROL OF THE AIRCRAFT UNDER THIS AGREEMENT.
     AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT
FEDERAL AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT
STANDARDS DISTRICT OFFICE. THE “INSTRUCTIONS FOR COMPLIANCE WITH TRUTH IN
LEASING REQUIREMENTS” ATTACHED HERETO ARE INCORPORATED HEREIN BY REFERENCE.
     I, THE UNDERSIGNED E.L. BATCHELDER, AS SENIOR VICE PRESIDENT AND CHIEF
INFORMATION OFFICER OF CONOCOPHILLIPS, CERTIFY THAT IT IS RESPONSIBLE FOR
OPERATIONAL CONTROL OF THE AIRCRAFT AND THAT IT UNDERSTANDS ITS RESPONSIBILITIES
FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.
     IN WITNESS WHEREOF, the parties have executed this Agreement.

                  SUB-LESSOR:       SUB-LESSEE:     CONOCOPHILLIPS            
 
               
By:
  /s/ E.L. Batchelder       /s/ J.J. Mulva    
 
                Name: E.L. Batchelder       Name: J.J. Mulva     Title: Senior
Vice President and       (An Individual)     Chief Information Officer          
 

Page 8 of 9

 



--------------------------------------------------------------------------------



 



INSTRUCTIONS FOR COMPLIANCE WITH “TRUTH IN LEASING”
REQUIREMENTS

1.   Mail a copy of the lease to the following address via certified mail,
return receipt requested, immediately upon execution of the lease (14 C.F.R.
91.23 requires that the copy be sent within twenty-four hours after it is
signed):

Federal Aviation Administration
Aircraft Registration Branch
ATTN: Technical Section
P.O. Box 25724
Oklahoma City, Oklahoma 73125

2.   Telephone the nearest Flight Standards District Office at least forty-eight
hours prior to the first flight under this lease.   3.   Carry a copy of the
lease in the aircraft at all times.

Page 9 of 9

 